Title: To Thomas Jefferson from Benjamin H. Latrobe, 4 April 1803
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


          
            Dear Sir,
            
                        4 Apr. 1803
                     
          
          I arrived here about a fortnight ago, and have been so unwell since then, as not to be quite so forward in my report upon the state of the Capitol, and the necessary drawings as I could have wished. On this account, and because I believed that on your first arrival your time would be taking up by more important objects,—I have not yet waited upon you. Late this evening however, I will, with your permission, transmit to you my report, & some drawings, and if convenient, I will attend you at as early an hour as you may appoint tomorrow morning. Perhaps you may then have had time to read and consider my report.
          When I left Philadelphia, Mrs. Latrobe was exceedingly unwell, and as she is in a situation to expect daily an increase of her family,—I am naturally anxious to return home as soon as possible,—& you would add to the obligations I owe to you,—if you could pay an early attention to the objects you have pleased to submit to me, so as to decide on what shall be done. I have already so prepared every thing, that the prelimary work may commence immediately & go on vigorously during my absence.—
          I am with true respect Yrs. faithfully
          
            B H Latrobe
          
        